Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered April 10, 1992, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him, as a persistent felony offender, to concurrent terms of 8 years to life, unanimously affirmed.
The scope of cross-examination rests in the sound discretion of the trial court and is reviewed on appeal only for plain abuse (People v Trinidad, 177 AD2d 286, lv denied 79 NY2d 865). Here, we find no abuse, as the court properly precluded cross-examination of the complainant regarding a 1987 arrest which had been sealed (see, People v Cook, 37 NY2d 591, 596), while allowing other extensive impeachment as to complainant’s drug use.
The absence of defendant from a sidebar with a venire person does not warrant reversal as that discussion resulted in excusing said venire person who claimed to know defendant from the neighborhood (People v Perez, 196 AD2d 781, lv denied 82 NY2d 900). Nor was defendant’s right to be present at all stages of jury selection violated by sidebar discussions *459excusing prospective jurors by peremptory challenges as defendant was present during voir dire, when challenges were recorded, when jurors were dismissed, and had consulted with counsel before peremptory challenges were made (see, People v Velasco, 77 NY2d 469, 473). Concur—Sullivan, J. P., Carro, Wallach, Williams and Tom, JJ.